      Case 2:20-cv-01430-SSV-DPC Document 55 Filed 04/27/21 Page 1 of 16




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    CHRISTINA H. GREEN                                        CIVIL ACTION

    VERSUS                                                      NO. 20-1430

    MERCURY INSURANCE COMPANY,                              SECTION “R” (2)
    ET AL.



                         ORDER AND REASONS

       Before the Court is plaintiff Christina Green’s motion to reconsider1 an

order2 denying her request for an extension of her expert report deadline,

and defendant James River Insurance Company’s three motions in limine to

exclude Dr. Lacy Sapp’s testimony, 3 exclude the “life care plan” produced by

Dr. Sapp, 4 and partially exclude the testimony of Dr. Eric Lonseth. 5 For the

following reasons, the Court denies plaintiff’s motion to reconsider, and

grants defendant’s motions in limine.




1      R. Doc. 44.
2      R. Doc. 42.
3      R. Doc. 19.
4      R. Doc. 38.
5      R. Doc. 18.
     Case 2:20-cv-01430-SSV-DPC Document 55 Filed 04/27/21 Page 2 of 16




I.    BACKGROUND

      This case arises from a car accident. According to Green’s complaint,

on September 4, 2019, plaintiff was operating her vehicle as a rideshare for

Rasier, LLC (“Uber”), when defendant Natalie Petty negligently caused an

accident by crashing into the passenger side of plaintiff’s vehicle.6 Plaintiff

alleges that she suffered injuries to her upper and lower extremities, and

severe pain in her cervical, thoracic, and lumbar spine. 7

      James River removed to this Court on May 13, 2020.8 James River

allegedly provides uninsured/underinsured motorist and medical benefits

through Uber. 9 Plaintiff seeks to hold James River liable to the extent that

Petty’s liability insurance is inadequate to cover her damages. 10

      On June 18, 2020, the Court issued a scheduling order setting a trial in

this matter for March 22, 2021. 11 Under the scheduling order, plaintiff’s

expert disclosures were due by December 11, 2020.12 Plaintiff disclosed that

she expected to call on three witnesses at trial: (1) Dr. Samer Shamieh, one


6     R. Doc. 1-1 at 1-2, ¶¶ 2-4, 7.
7     Id. at 2, ¶ 5.
8     R. Doc. 1. On plaintiff’s motion, the state court dismissed Petty and
her liability insurer, Mercury Insurance Company. R. Doc. 1-2 at 1. James
River is the only remaining defendant in this action. R. Doc. 1.
9     R. Doc. 1-1 at 2, ¶ 7.
10    Id.
11    R. Doc. 9 at 4.
12    Id. at 2.
                                      2
     Case 2:20-cv-01430-SSV-DPC Document 55 Filed 04/27/21 Page 3 of 16




of plaintiff’s treating physicians who performed a “Bilateral Endoscopic

Rhizotomy;” (2) Dr. Eric Lonseth, another treating physician who performed

three “Lumbar Epidural Steroid Injections” (“ESIs”), and a “Lumbar Medical

[sic] Branch Block;” and (3) Dr. Lacy Sapp, a “Life Care Planner.”13

      In three motions, defendant moves (1) to exclude Dr. Sapp’s testimony,

contending that plaintiff did not timely produce an expert report as required

under Federal Rule of Civil Procedure 26(a)(2)(B); 14 (2) to exclude Dr. Sapp’s

report, a “life care plan” which plaintiff untimely produced on February 9,

2021; 15 and (3) to partially exclude the testimony of Dr. Lonseth—specific

statements made at his deposition—contending that the relevant portions of

his testimony are speculative and unreliable.16 Additionally, plaintiff moves

for reconsideration of the Court’s order denying her request for an extension

to the expert report deadline. 17 The Court considers the parties’ motions

below.




13    R. Doc. 18-2 at 1-2.
14    R. Doc. 19.
15    R. Doc. 38.
16    R. Doc. 18.
17    R. Doc. 44.
                                      3
      Case 2:20-cv-01430-SSV-DPC Document 55 Filed 04/27/21 Page 4 of 16




II.    DISCUSSION

       A.   Plaintiff’s Motion to Reconsider

       The day after defendant moved in limine to exclude Dr. Sapp’s

testimony based on plaintiff’s failure to include a written report as required

by Rule 26(a)(2)(B),18 plaintiff moved for an extension to the expert report

deadline.19 The Court denied that motion, finding that plaintiff had not

shown good cause for the requested modification to the scheduling order. 20

Now, plaintiff moves under Federal Rule of Civil Procedure 54(b) for

reconsideration of the Court’s order denying an extension to the expert

report deadline.21

       Rule 54(b) provides that an order that adjudicates fewer than all the

claims among all the parties “may be revised at any time” before the entry of

a final judgment. As Rule 54 recognizes, a district court “possesses the

inherent procedural power to reconsider, rescind, or modify an interlocutory

order for cause seen by it to be sufficient.” Melancon v. Texaco, Inc., 659

F.2d 551, 553 (5th Cir. 1981). Under Rule 54(b), “the trial court is free to

reconsider and reverse its decision for any reason it deems sufficient, even in




18     R. Doc. 19.
19     R. Doc. 21.
20     R. Doc. 42.
21     R. Doc. 44.
                                      4
     Case 2:20-cv-01430-SSV-DPC Document 55 Filed 04/27/21 Page 5 of 16




the absence of new evidence or an intervening change in or clarification of

the substantive law.” Austin v. Kroger Tex., L.P., 864 F.3d 326, 336 (5th Cir.

2017).

      Plaintiff asserts that reconsideration is appropriate for the same

reasons stated in her original motion for an extension to the expert report

deadline.22 Specifically, plaintiff argues that Dr. Sapp could not produce a

report by the December 11 deadline because she needed to first consult with

plaintiff’s treating physician, Dr. Shamieh. 23 Plaintiff contends that this

consultation could not occur until January 2021, three months after Dr.

Shamieh performed a medical procedure.24

      But Dr. Shamieh’s deposition was held on September 30, 2020.25

Thus, although plaintiff knew by September that Dr. Sapp could not produce

her report by the deadline, plaintiff waited to move 26 for an extension until

January 27, 2021—after defendant had moved to exclude Dr. Sapp’s

testimony.27 For the same reasons stated in the Court’s previous order,28 the




22    See R. Doc. 44-1 at 3-4; R. Doc. 21 at 4-5.
23    R. Doc. 44-1 at 4.
24    Id.; see also R. Doc. 18-4 at 35-38 (Dr. Shamieh Deposition at 34:19-
35:8).
25    R. Doc. 18-4 at 1 (Dr. Shamieh Deposition).
26    R. Doc. 21.
27    R. Doc. 19.
28    R. Doc. 42.
                                       5
     Case 2:20-cv-01430-SSV-DPC Document 55 Filed 04/27/21 Page 6 of 16




Court finds that plaintiff has failed to show good cause for her failure to

timely move for an extension.

      Additionally, in the motion to reconsider, plaintiff’s counsel, Jatavian

Williams, states that his failure to timely move for an extension was

“inadvertent[,]” and that the pandemic created uncertainty about whether

courts would extend trial dates and deadlines.29 To be sure, the COVID-19

pandemic has created uncertainty surrounding when courts in the Eastern

District of Louisiana will hold jury trials. But there has never been any doubt

that deadlines other than the trial date remain in effect. The Chief Judge of

the Eastern District of Louisiana has promulgated several general orders

suspending jury trials in light of the pandemic, but each general order states

that “[t]hose continuances do not continue any pending deadlines other

than the trial dates.” E.g., Eastern District of Louisiana, General Order 20-

2 at 1 (emphasis added). The general orders instruct that “[a]ttorneys should

contact the presiding judges in their continued cases if they seek to modify

such other deadlines.” Id. Nevertheless, plaintiff did not timely contact the

Court, and has not established good cause for her failure to do so.

Additionally, trial in this matter, originally scheduled for March 22, 2021,

was not continued by general order until January 14, 2021—over a month


29    R. Doc. 44-1 at 5-7.
                                      6
     Case 2:20-cv-01430-SSV-DPC Document 55 Filed 04/27/21 Page 7 of 16




after plaintiff’s expert report deadline expired.     See Eastern District of

Louisiana, General Order 21-1.

      For these reasons, and for the reasons stated in the Court’s order

denying plaintiff’s request for an extension, the Court finds that plaintiff has

not shown good cause for an extension to the expert report deadline. The

Court denies plaintiff’s motion to reconsider.

      B.    Dr. Lacy Sapp

      In her expert disclosures, plaintiff states that she expects to call Dr.

Sapp, a retained expert, to “quantify [plaintiff’s future medical care needs]

within a Life Care Plan.”30 Defendant moves to exclude Dr. Sapp’s testimony,

contending that plaintiff failed to timely produce a report as required by

Federal Rule of Civil Procedure 26(a)(2)(B). 31 Defendant also moves to

exclude Dr. Sapp’s report, which plaintiff untimely produced on February 9,

2021. 32

            1.    Disclosure Requirements

      The Federal Rules of Civil Procedure impose disclosure requirements

on a party who intends to provide expert testimony. See Fed. R. Civ. P. 26.

Experts retained by a party must provide an expert report pursuant to Rule


30    R. Doc. 19-2 at 2, ¶ 3.
31    R. Doc. 19-1 at 1.
32    R. Doc. 38.
                                       7
    Case 2:20-cv-01430-SSV-DPC Document 55 Filed 04/27/21 Page 8 of 16




26(a)(2)(B). Expert reports for retained experts must include: (i) a complete

statement of all opinions the witness will express and the basis and reasons

for them; (ii) the facts or data considered by the witness in forming them;

(iii) any exhibits that will be used to summarize or support them; (iv) the

witness’s qualifications, including a list of all publications authored in the

previous 10 years; (v) a list of all other cases in which, during the previous 4

years, the witness testified as an expert at trial or by deposition; and (vi) a

statement of the compensation to be paid for the study and testimony in the

case. Fed. R. Civ. P. 26(a)(2)(B).

      The “presumptive sanction for failing to disclose a testifying expert or

supply a required expert report . . . is to exclude or limit the expert’s

testimony unless the failure was substantially justified or harmless.” Honey-

Love v. United States, 664 F. App’x 358, 362 (5th Cir. 2016) (citing Fed. R.

Civ. P. 37(c)(1)). The Fifth Circuit has described four factors for courts to

evaluate whether to exclude testimony and expert reports that were not

properly disclosed: “(1) the importance of the excluded testimony, (2) the

explanation of the party for its failure to comply with the court’s order, (3)

the potential prejudice that would arise from allowing the testimony, and

(4) the availability of a continuance to cure such prejudice.” Harmon v.

Georgia Gulf Lake Charles L.L.C., 476 F. App'x 31, 36 (5th Cir. 2012) (citing


                                       8
     Case 2:20-cv-01430-SSV-DPC Document 55 Filed 04/27/21 Page 9 of 16




EEOC v. Gen. Dynamics Corp., 999 F.2d 113, 115 (5th Cir. 1993)). The Court

considers these factors below.

            2.    Plaintiff’s Failure to Disclose Dr. Sapp’s Report

      First, in her expert disclosures, plaintiff states that she will introduce

Dr. Sapp’s testimony to quantify the value of plaintiff’s future medical

needs.33   But plaintiff also discloses that she will rely on her treating

physician, Dr. Shamieh, for testimony on “the need for future treatment.” 34

Because plaintiff has listed a treating physician to testify to plaintiff’s future

medical needs, the Court finds that plaintiff has not shown that Dr. Sapp’s

testimony is so important as to outweigh the factors going in favor of

excluding Dr. Sapp’s testimony.

      Second, plaintiff’s explanation is the same as she asserted in her

motions for an extension to pretrial deadlines and for reconsideration—that

Dr. Sapp could not produce a report until after consulting with Dr.

Shamieh.35 But, as plaintiff admits, she knew by September 30, 2020, from

Dr. Shamieh’s deposition, that the consultation would not take place until

January 2021. 36 Plaintiff provides no explanation for why she failed to move




33    R. Doc. 19-2 at 2, ¶ 3.
34    Id. at 1, ¶ 1.
35    R. Doc. 26 at 4.
36    Id.
                                        9
     Case 2:20-cv-01430-SSV-DPC Document 55 Filed 04/27/21 Page 10 of 16




for an extension until after defendant’s motion in limine to exclude Dr.

Sapp’s testimony. The Court finds that plaintiff’s explanation for failing to

adhere to the deadline is inadequate, and that this factor weighs in favor of

excluding Dr. Sapp’s testimony.

      Third, if the Court granted the extension, defendant would suffer

prejudice in the form of additional litigation costs, discovery expenses, and

expert witness fees. In particular, if the Court were to grant the extension

plaintiff requests, defendant would need to undertake additional depositions

and expert discovery. The Court finds that this factor weighs in favor of

excluding Dr. Sapp’s testimony.

      Finally, although the trial has already been continued by General Order

21-1, the continuance does not cure the prejudice discussed above.

Accordingly, the Court finds that this factor also weighs in favor of excluding

Dr. Sapp’s testimony.     Having found that the balance of the relevant

considerations weighs in favor of excluding Dr. Sapp’s testimony and life care

plan, the Court grants defendant’s motions in limine.

      B.    Dr. Eric Lonseth

      Defendant also moves in limine to partially exclude the testimony of

Dr. Lonseth, one of plaintiff’s treating physicians.37 In particular, defendant


37    R. Doc. 18.
                                      10
     Case 2:20-cv-01430-SSV-DPC Document 55 Filed 04/27/21 Page 11 of 16




moves the Court to limit Dr. Lonseth from testifying at trial that plaintiff will

need repeated “radio frequency ablations” (“RFAs”) every nine months for

five to seven years. 38 At his deposition, Dr. Lonseth stated that a need for

such repeated procedures was a “possibility.”39 Defendant argues that these

statements are unreliable, and accordingly moves to exclude them.

            1.    Admissibility of Expert Testimony

      The district court has considerable discretion to admit or exclude

expert testimony under Federal Rule of Evidence 702. See Gen. Elec. Co. v.

Joiner, 522 U.S. 136, 138-39 (1997); Seatrax, Inc. v. Sonbeck Int’l, Inc., 200

F.3d 358, 371 (5th Cir. 2000). Rule 702, which governs the admissibility of

expert witness testimony, provides that an expert witness “qualified . . . by

knowledge, skill, experience, training, or education may testify” if:

      (a)   the expert’s scientific, technical, or other specialized
            knowledge will help the trier of fact to understand the
            evidence or determine a fact in issue;

      (b)   the testimony is based on sufficient facts or data;

      (c)   the testimony is the product of reliable principles and
            methods; and

      (d)   the expert has reliably applied the principles and methods
            to the facts of the case.




38    R. Doc. 18-1 at 1.
39    R. Doc. 18-3 at 35-36 (Dr. Lonseth Deposition at 35:24-36:23).
                                     11
    Case 2:20-cv-01430-SSV-DPC Document 55 Filed 04/27/21 Page 12 of 16




Fed. R. Evid. 702.

      In Daubert, the Supreme Court held that Rule 702 “requires the

district court to act as a gatekeeper to ensure that ‘any and all scientific

testimony or evidence admitted is not only relevant, but reliable.’” Metrejean

v. REC Marine Logistics, LLC., No. 08-5049, 2009 WL 3062622, at *1 (E.D.

La. Sept. 21, 2009) (quoting Daubert, 509 U.S. at 589). This gatekeeping

function applies to all forms of expert testimony. See Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 147 (1999).

      The Court’s gatekeeping function consists of a two-part inquiry into

reliability and relevance. First, the Court must determine whether the

proffered expert testimony is reliable. The party offering the testimony bears

the burden of establishing its reliability by a preponderance of the evidence.

See Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998). The

reliability inquiry requires the Court to assess whether the expert’s reasoning

and methodology underlying the testimony are valid. See Daubert, 509 U.S.

at 593. The aim is to exclude expert testimony based merely on subjective

belief or unsupported speculation. See id. at 590. Second, the Court must

determine whether the expert’s reasoning or methodology “fits” the facts of

the case and whether it will thereby assist the trier of fact to understand the

evidence; in other words, whether it is relevant.            See id. at 591.


                                      12
     Case 2:20-cv-01430-SSV-DPC Document 55 Filed 04/27/21 Page 13 of 16




“[F]undamentally unsupported” opinions “offer[] no expert assistance to the

[trier of fact]” and should be excluded. Guile v. United States, 422 F.3d 221,

227 (5th Cir. 2005).

      The Court’s role as a gatekeeper does not replace the traditional

adversary system. As the Supreme Court noted in Daubert, “[v]igorous

cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means

of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596 (citing

Rock v. Arkansas, 483 U.S. 44, 61 (1987)). “As a general rule, questions

relating to the bases and sources of an expert’s opinion affect the weight,”

rather than the admissibility, of that opinion. United States v. Hodge, 933

F.3d 468, 478 (5th Cir. 2019) (quoting United States v. 14.38 Acres of Land,

More or Less Sit. In Leflore Cty., Miss., 80 F.3d 1074, 1077 (5th Cir. 1996)).

            2.    Dr. Lonseth’s Testimony

      At his deposition, Dr. Lonseth, an interventional pain management

doctor, 40 testified that he performed four procedures on plaintiff: three

lumbar epidural steroid injections (“ESIs”),41 and one lumbar medial branch




40   R. Doc. 18-2 at 38-40 (Dr. Lonseth CV).
41   R. Doc. 18-3 at 17, 20, 23 (Dr. Lonseth Deposition at 17:2-8, 20:6-18,
23:4-6)).
                                     13
     Case 2:20-cv-01430-SSV-DPC Document 55 Filed 04/27/21 Page 14 of 16




block.42 During his deposition, held on September 3, 2020, Dr. Lonseth

testified about those procedures, and about plaintiff’s future treatment plan.

Dr. Lonseth stated that plaintiff was unlikely to enjoy total pain relief from

the procedures performed to that date, and that she would need a

“rhizotomy” or RFA. 43

      Dr. Lonseth stated that plaintiff would “definitely need” an initial RFA

or rhizotomy, and “more likely than not” she would need a second treatment

nine months after the first.44 Further, he noted that it was a “possibility” that

he would continue recommending these treatments into the future, and that

many of his patients undergo repeated procedures every nine months for five

to seven years.45 But he expressly declined to testify that it would be “more

probable than not” that plaintiff would need such ongoing treatment. 46

      Defendant seeks to exclude the statements regarding the potential

need for RFAs or rhizotomies over a five- to seven-year period, arguing that

Dr. Lonseth’s testimony regarding plaintiff’s future medical needs is

unreliable, as it is based on unsupported speculation. Numerous district


42    Id. at 44 (Dr. Lonseth Deposition at 44:5-8).
43    At the deposition, Dr. Lonseth used the term “rhizotomy”
interchangeably with “RFA.” Id. at 35-36 (Dr. Lonseth Deposition at 35:9-
36:23).
44    Id. (Dr. Lonseth Deposition at 35:24-36:23).
45    Id.
46    Id. at 37-38 (Dr. Lonseth Deposition at 37:21-38:3).
                                     14
     Case 2:20-cv-01430-SSV-DPC Document 55 Filed 04/27/21 Page 15 of 16




courts in the Fifth Circuit have excluded testimony relating to future medical

needs when “the evidence establishes [that] it is only treatment the plaintiff

might need, rather than treatment the plaintiff will probably need.”

Brandner v. State Farm Mut. Auto. Ins. Co., No. CV 18-982, 2019 WL

636423, at *3 (E.D. La. Feb. 14, 2019); see also Raborn v. Con-Way

Truckload, Inc., No. CV 15-2969, 2016 WL 11687944, at *3 (E.D. La. Dec. 1,

2016); Anders v. Hercules Offshore Servs., LLC, 311 F.R.D. 161, 165 (E.D. La.

2015).

      Dr. Lonseth’s testimony regarding the need for RFAs over a period of

five to seven years is, by its own terms, speculative. Dr. Lonseth stated that

it was merely a “possibility” that she would need such treatment, and was

unwilling to say whether it would be “more likely than not.” 47 Because the

testimony is speculative, the Court finds that Dr. Lonseth’s testimony as to

the need for RFAs or rhizotomies over a five- to seven-year period is

unreliable. See Booker v. Moore, No. 08-309, 2010 WL 2426013, at *5 (S.D.

Miss. June 10, 2010) (finding that expert testimony as to surgery a plaintiff

“might need” was “too speculative and not reliable” because the expert could

not “opine to a reasonable degree of medical certainty whether the plaintiff

will need surgery in the future”). Accordingly, the Court grants defendant’s


47    Id. at 35-38 (Dr. Lonseth Deposition at 35:24-36:23; 37:21-38:3).
                                    15
      Case 2:20-cv-01430-SSV-DPC Document 55 Filed 04/27/21 Page 16 of 16




motion in limine. The Court limits Dr. Lonseth from testifying that plaintiff

may need RFAs or rhizotomies every nine months for five to seven years.



II.    CONCLUSION

       For the foregoing reasons, the Court DENIES plaintiff’s motion for

reconsideration.    The Court GRANTS defendant’s motions in limine to

exclude the testimony of Dr. Sapp and her life care plan. The Court also

GRANTS defendant’s motion in limine to partially exclude Dr. Lonseth’s

testimony.




           New Orleans, Louisiana, this _____
                                         27th day of April, 2021.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




                                      16
